Title: Address of the House of Representatives to the President, [21 November] 1794
From: House of Representatives
To: Washington, George


[21 November 1794]
The House of Representatives calling to mind the blessings enjoyed by the people of the United States, and especially the happiness of living under Constitutions and laws which rest on their Authority alone, could not learn with other emotions than those you have expressed, that any part of our fellow Citizens should have shewn themselves capable of an insurrection.

We feel with you the deepest regret at so painful an occurrence in the annals of our country. As men regardful of the tender interests of humanity, we look with grief, at scenes which might have stained our land with civil blood. As lovers of public order, we lament that it has suffered so flagrant a violation: as zealous friends of republican government, we deplore every occasion, which in the hands of its enemies, may be turned into a calumny against it.
This aspect of the crisis, however, is happily not the only one, which it presents. There is another which yields all the consolations which you have drawn from it. It has demonstrated to the candid world, as well as to the American people themselves, that the great body of them, every where, are equally attached to the luminous and vital principle of our constitution, which enjoins that the will of the majority shall prevail: that they understand the indissoluble union between true liberty and regular government; that they feel their duties no less than they are watchful over their rights; that they will [be] as ready, at all times, to crush licentiousness, as they have been to defeat usurpation: in a word, that they are capable of carrying into execution, that noble plan of self government, which they have chosen as the guarantee of their own happiness, and the asylum for that, of all from every clime, who may wish to unite their destiny with ours.
These are the just inferences from the promp[t]itude with which the summons to the standard of the laws has been obeyed; and from sentiments which have been witnessed in every description of citizens, in every quarter of the Union. The spectacle therefore when viewed in its true light may well be affirmed to display in equal lustre, the virtues of the American character, and the value of Republican government. All must particularly acknowledge and applaud the patriotism of that portion of citizens who have freely sacrificed every thing less dear than the love of their country, to the meritorious task of defending its happiness.
In the part which you have yourself borne through this delicate and distressing period, we trace the additional proofs it has afforded of your solicitude for the public good. Your laudable and successful endeavors to render lenity in executing the laws conducive to their real energy, and to convert tumult into order without the effusion of blood, form a particular title to the confidence and praise of your constituents. In all that may be found necessary, on our part to complete this benevolent purpose, and to secure ministers and friends of the laws against the remains of danger, our due co-operation will be afforded.
The other subjects which you have recommended, or communicated, and of which several are peculiarly interesting, will all receive the attention which they demand. We shall on this, as on all occasions, be disposed to adopt every measure which may advance the safety and prosperity of our Country. In nothing can we more cordially unite with you, than in imploring the supreme Ruler of Nations to multiply his blessings on these United States: to guard our free and happy Constitution against every machination and danger; and to make it the best source of public happiness, by verifying its character of being the best safeguard of human rights.
